Exhibit 2.2 Consolidated Financial Statements of For the years ended March 31, 2014 and 2013 CERES GLOBAL AG CORP. Table of Contents March 31, 2014 and 2013 Page Management’ Responsibility for Financial Reporting Independent Auditors’ Report Consolidated Balance Sheets 1 Consolidated Statements of Comprehensive Loss 2 Consolidated Statements of Cash Flows 3 Consolidated Statements of Changes in Shareholders’ Equity 4 Notes to the Consolidated Financial Statements 5 - 43 Management’s Responsibility for Financial Reporting These consolidated financial statements of the Corporation are the responsibility of management.The consolidated financial statements were prepared by management in accordance with International Financial Reporting Standards (“IFRS”) using information available to June 16, 2014 and management’s best estimates and judgments, where appropriate. Management has established a system of internal accounting and administrative controls to provide reasonable assurance that assets are safeguarded from loss or unauthorized use, transactions are properly authorized and recorded, and financial records are properly maintained for the preparation of reliable financial statements. The Board of Directors discharges its responsibility for the consolidated financial statements primarily through its Audit Committee, which comprises members of the Board of Directors.The Audit Committee meets with management and with the external auditors to discuss the results of the audit examination and review the consolidated financial statements of the Corporation.The Audit Committee also considers, for review by the Board and approval by the shareholders, the engagement or re-appointment of the external auditors.The financial statements have been approved by the Board of Directors and have been audited by KPMG LLP, Chartered Accountants, in accordance with Canadian generally accepted auditing standards.Their Independent Auditors’ Report outlines their responsibilities, the scope of their audit, and their opinion on the accompanying consolidated financial statements.KPMG LLP has full and unrestricted access to the Audit Committee. Michael Detlefsen Amy Stephenson Chief Executive Officer Chief Financial Officer KPMG LLP Telephone (204) 957-1770 Suite 2000 - One Lombard Place Fax (204) 957-0808 Winnipeg MB R3B 0X3 Internet www.kpmg.ca Canada INDEPENDENT AUDITORS' REPORT To the Shareholders of Ceres Global Ag Corp. We have audited the accompanying consolidated financial statements of Ceres Global Ag Corp., which comprise the consolidated balance sheets as at March 31, 2014 and March 31, 2013, the consolidated statements of comprehensive loss, changes in shareholders' equity and cash flows for the years then ended, and notes, comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors' Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Canadian limited liability partnership end a member firm of the KPMG Network of independent member firms affiliated with KPMG International Cooperative ("KPMG international, a Swiss entity KPMG Canada provides services to KPMG LLP Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Ceres Global Ag Corp. as at March 31, 2014 and March 31, 2013, and its consolidated financial performance and its consolidated cash flows for the years then ended in accordance with International Financial Reporting Standards. Chartered Accountants June 16, 2014 Winnipeg, Canada CERES GLOBAL AG CORP. Consolidated Balance Sheets March 31, March 31, Note ASSETS Current Cash $ $ Portfolio investments owned, at fair value 5 Due from Brokers 6 Derivatives 14(a) Accounts receivable, trade Inventories, grains 7 GST - HST recoverable - Income taxes recoverable - Assets held for sale 8 - Prepaid expenses and sundry assets Current assets Investments in associates 9 Intangible assets Investment property 10 Property, plant and equipment 11 Non-current assets TOTAL ASSETS $ $ LIABILITIES Current Bank indebtedness 12 $ $ Accounts payable and accrued liabilities Repurchase obligations 13 Derivatives 14(a) Income taxes payable - Management fees payable 17(a) - Due to Manager 17(b) - Provision for future payment to Front Street Capital 17(a) - Current liabilities Non-current liability, deferred income taxes 18(a) TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common shares 15(e) Warrants 15(e) - Deferred share units 16 - Contributed surplus Currency translation account ) Deficit ) ) TOTAL SHAREHOLDERS' EQUITY CONTINGENT LIABILITY 23 SUBSEQUENT EVENT 24 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. ON BEHALF OF THE BOARD Signed "James Vanasek" Director Signed "Doug Speers" Director 1 CERES GLOBAL AG CORP. Consolidated Statements of Comprehensive Loss For the years ended March 31 Note REVENUES $ $ Cost of sales ) ) GROSS PROFIT General and administrative expenses ) ) LOSS FROM OPERATIONS ) ) Finance loss 14(b) ) ) Finance expenses ) ) Loss on impairment of assets held for sale 8 ) - Gain on sale of property, plant and equipment LOSS BEFORE INCOME TAXES AND THE UNDERNOTED ITEM ) ) Income taxes recovered ) ) LOSS BEFORE THE UNDERNOTED ITEM ) ) Share of net income in investments in associates 9 NET LOSS FOR THE YEAR ) ) Other comprehensive gain for the year Gain on translation of foreign currency accounts of foreign operations TOTAL COMPREHENSIVE LOSS FOR THE YEAR $ ) $ ) WEIGHTED-AVERAGE NUMBER OF SHARES FOR THE YEAR LOSS PER SHARE Basic $ ) $ ) Diluted $ ) $ ) Supplemental disclosure of selected information: Depreciation included in Cost of sales $ $ Depreciation included in General and administrative expenses $ $ Amortization of financing costs included in Finance expenses $ $ Personnel costs included in Cost of sales $ $ Personnel costs included in General and administrative expenses $ $ The accompanying notes are an integral part of these financial statements. 2 CERES GLOBAL AG CORP. Consolidated Statements of Cash Flows For the years ended March 31 Note CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the year $ ) $ ) Adjustments for: Depreciation of property, plant and equipment Realized loss on sale of investments 14(b) Unrealized (increase) decrease in fair value of investments 14(b) ) Loss on impairment of assets held for sale - Gain on sale of property, plant and equipment ) ) Finance expenses Income taxes recovered 18(a) ) ) Deferred share units issued to Directors 16 - Share of net income in investments in associates ) Changes in non-cash working capital accounts 21 ) Interest paid ) ) Income taxes recovered Cash flow provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of investments, investments sold short and options - ) Proceeds from sale of investments Dividend received from associate 9(b) - Repayment of loan receivable from associate - Acquisition of, and costs capitalized on, investment property 10 ) ) Proceeds from sale of property, plant and equipment, net of costs to dispose Acquisition of property, plant and equipment 11 ) ) Cash flow (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES (Net repayment of) net proceeds from bank indebtedness ) (Net repayment of) net proceeds from repurchase obligations ) Financing costs paid ) ) Repayment of long-term debt - ) Repurchase of common shares under normal course issuer bid 15(b) ) ) Cash flow (used in) provided by financing activities ) Foreign exchange cash flow adjustment on accounts denominated in a foreign currency ) Decrease in cash for the year ) ) Cash, beginning of year Cash, end of year $ $ The accompanying notes are an integral part of these financial statements 3 Note Common shares Warrants Deferred share units Contributed surplus Currency translation account Retained earnings (deficit) Total Balances, April 1, 2013 $ $ $
